BUTZNER, Senior Circuit Judge,
dissenting:
I applaud the majority’s restraint with respect to the award of attorney fees to William G. Petty. Nevertheless, I dissent because even a reprimand is inappropriate. The district court properly held that the plaintiffs’ attorney did not violate Rule 11.
Rule 11 imposes liability at the time of signing. The attorney’s signature certifies “his knowledge, information, and belief formed after reasonable inquiry.” The advisory committee’s notes, which envision the need for some prefiling inquiry, clearly state that “[t]he standard is one of reasonableness under the circumstances." The notes urge the court to discover “what was reasonable to believe at the time the pleading ... was submitted,” explaining that the determination “may depend on such factors as how much time for investigation was available to the signer____”
Frequently attorneys must act quickly to meet statutory deadlines. Confronted with this pressure they may not have time to seek further facts or hone their legal theories. The advisory committee recognizes that under these circumstances it may be reasonable for attorneys to sign a complaint and yet meet the requirements of Rule 11.
In this case, plaintiff’s attorney stated, before the district court, in his brief on appeal, and at oral argument that he filed to meet the statute of limitations. At the time of filing, the attorney had reasonable grounds to believe that Harvey Watson had wounded plaintiffs and killed their kin with a gun which the Virginia court or its officers had wrongfully returned to him after his conviction for unlawfully using.
The plaintiffs’ attorney based his action on Va.Code § 18.2-310 which authorizes the forfeiture of weapons used in commission of crimes. Because Watson retained the gun and shot the plaintiffs and their decedent with it, the attorney alleged a failure to comply with the forfeiture statute. The defendant’s pleadings disclosed that the court had indeed ordered that the gun was not to be returned to Watson. But this order was disobeyed. According to pleadings and affidavits filed in response to the complaint, the defendant denied any knowledge about the return of the weapon. An assistant prosecutor acknowledged that he knew about the court’s order. Nevertheless, according to an affidavit from a police officer, the assistant prosecutor told the officer that the gun was to be returned to Watson. Thus, even after pleadings were filed and the issue joined, the difficulty of uncovering the facts in this case is apparent.
Although the plaintiffs’ attorney did not discuss the merits of his complaint at the hearing in the district court, the court recognized that he may have intended to make a good faith argument for modification of the law. The record supports the district court. Both the plaintiffs’ attorney’s brief and oral argument contain legal arguments for the application of qualified rather than absolute immunity for the prosecutor who conducted the trial after which a gun was returned to Watson in violation of a court order. These arguments have a sound ba*468sis in law. Distinguishing Imbler v. Pacht-man, 424 U.S. 409, 96 S.Ct. 984, 47 L.Ed.2d 128 (1976), which held that a prosecutor has absolute immunity when engaged in judicial activities, recent cases have held that a prosecutor only has a qualified immunity when carrying out administrative or investigative functions. See Kadivar v. Stone, 804 F.2d 685, 637 (11th Cir.1986). Furthermore, this court has held that a state probation officer’s act which simply involved his obedience to a court order, was ministerial and, under Virginia law, not entitled to immunity. See Semler v. Psychiatric Institute of Washington, D.C., 538 F.2d 121, 127 (4th Cir.1976).
The advisory committee’s notes emphasize that Rule 11 “is not intended to chill an attorney’s enthusiasm or creativity in pursuing factual or legal theories.” Plaintiffs’ attorney’s creativity in seeking to argue the theory of qualified immunity was squarely within the scope of Rule 11.
Additionally, to satisfy Rule 11 the attorney who signs a pleading certifies that, besides having a basis in fact and law, his action is not interposed for any improper purpose, such as to harass or cause unnecessary delay or needless costs. Plaintiffs’ attorney cannot be faulted on this ground. He sought compensation for his clients, the innocent victims of murder and assault. Far from being improper, this purpose reflects the lawyer’s duty to pursue his clients’ cause and resolve doubts as to the bounds of the law in their favor. See Va. Code of Professional Responsibility EC7-3 (1983); Model Rules of Professional Conduct Rule 3-1 comment (1983).
Strong policy considerations support efforts to compensate the victims of crime. The General Assembly of Virginia has made the following declaration of legislative intent:
The General Assembly finds that many innocent persons suffer personal physical injury or death as a result of criminal acts or in their efforts to prevent crime or apprehend persons committing or attempting to commit crimes. Such persons or their dependents may thereby suffer disability, incur financial hardships or become dependent upon public assistance. The General Assembly finds and determines that there is a need for governmental financial assistance for such victims of crime. Therefore, it is the intent of the General Assembly that aid, care and support be provided by the Commonwealth as a matter of moral responsibility for such victims of crime.
Va.Code § 19.2-368.1 (1983). Significantly, the Commonwealth of Virginia, a defendant in this action represented by the Attorney General, has sought neither counsel fees nor a sanction against the plaintiffs’ attorney. Furthermore, the Attorney General has not joined Petty in this appeal.
The district court gave careful consideration to the motion for sanctions. It clearly stated its findings and conclusions. They are well grounded in fact and law. Dissenting, I would affirm its judgment.